DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 08/09/2022 the previous rejection of the claims under 35 USC 112a and 112b have been withdrawn.
Due to the amendments filed 08/09/2022 the previous rejection of the claims under 35 USC 101 have been withdrawn.
Due to the amendments filed 08/09/2022 the previous rejection of the claims under Double Patenting have been withdrawn.
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
Applicant argues that “Ogi is directed to measuring geometric characteristics (e.g., size, surface area, diameter, etc.) of cell cultures and representing such geometric characteristics via color coding according to parameters/criteria. (Ogi,    [0065]-[0072].) For example, Figures 5A and 5B of Ogi illustrate color differentiation on the basis of "AREA" and on the basis of "DIAMETER". Although Ogi discusses color differentiation on the basis of geometric characteristics, Ogi fails to teach or suggest any embodiment in which colors (or any other visual properties) used in a cell matrix presentation are selected on the basis of electromagnetic radiation transmission or emission characteristics of samples. Accordingly, Ogi fails to teach or suggest any embodiment in which "visual properties of the respective cell[s] in the result matrix" are determined "on the basis of each electromagnetic radiation measurement measuring electromagnetic radiation transmitted or emitted by each respective sample," as recited in the independent claims as currently amended.”
The examiner respectfully disagrees. As seen in Figure 1 light source 12 emits light L towards samples wells W. The transmitted light Lt is imaged by camera 13. Further, Ogi specifically teaches “The image capture unit 13 receives transmitted light Lt which is irradiated by the light source 12 and transmitted toward below by the micro plate M held by the holder 11, and thus functions as a camera which captures an image of the micro plate M” (emphasis added). Paragraphs 45 and 46 teaches the image data captured is used by the image capture unit and fed to an image processor which is used to classify the samples with specific characteristics. These characteristics includes area and diameter which are then used for a gray scale representation (see Figure 5a and 5b).
In conclusion, Ogi does teach “obtaining an electromagnetic radiation measurement for each respective sample of the one or more samples, wherein the electromagnetic radiation measurement for each respective sample of the one or more samples measures electromagnetic radiation transmitted or emitted by the respective sample, … on the basis of each electromagnetic radiation measurement measuring electromagnetic radiation transmitted or emitted by each respective sample, forming a result matrix comprising a plurality of cells, each cell of the result matrix corresponding to a sample receptacle of the platform, wherein an electromagnetic radiation measurement value of each sample is used as an input for determining visual properties of the respective cell in the result matrix, and displaying the results as consecutive matrixes in respect of time” (see Figures 1, 5a and 5b; paragraphs 44-46).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ogi US Pub. No. 2014/0320513.
Regarding claim 1, A method of analyzing one or more samples arranged in sample receptacles of a platform that is configured to hold a plurality of separate samples (Figure 3 is the method; Figure 1a shows a plurality of wells W with a sample), the method comprising the steps of: 
Obtaining an electromagnetic radiation measurement for each respective sample of the one or more samples, wherein the electromagnetic radiation measurement for each respective sample of the one or more samples measures electromagnetic radiation transmitted or emitted by the respective sample (Figure 1a Lt is the light transmitted through the well containing the sample; paragraph 44-46), 
Repeating the obtaining of electromagnetic radiation measurements for each respective sample of the one or more samples a plurality of times at predetermined intervals (paragraph 51; Figure 1a camera drive mechanism 113 move the camera to image all of the wells therefore the measurement is repeated at a predetermined interval; the interval is the time needed to move the camera into the next position;), 
on the basis of each electromagnetic radiation measurement measuring electromagnetic radiation transmitted or emitted by each respective sample, forming a result matrix comprising a plurality of cells, each cell of the result matrix corresponding to a sample receptacle of the platform, wherein an electromagnetic radiation measurement value of each sample is used as an input for determining visual properties of the respective cell in the result matrix, and displaying the results as consecutive matrixes in respect of time (Figure 3; steps S104-S107; Figure 5a and 5b; paragraph 71; Ogi teaches to perform image processing to create an image for displaying the results of the measurement; The display is a gray scale code Figure 5a paragraph 71; each cell location and its gray scale value is a matrix ).
Regarding claim 15, Ogi teaches wherein the platform is a microplate and the sample receptacles are wells of the microplate (Figure 1a).
Regarding claim 16, An analyzing device, which is configured to implement the method according to claim 1 (Figure 1a).
Regarding claim 17, A computer program for operating an analyzing device, the computer program comprising instructions which, when the program is executed by a computer, cause an analyzing device to carry out the method according to claim 1 (Figure 1a, 10 is a controller controlling all the individual parts. Those are controlled by a  computer program).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogi as applied to claim 1 above.
Regarding claims 6 and 7, Ogi does not directly disclose wherein luminescence/fluorescence of the samples is measured.
However, Ogi teaches to measure the light transmitted (paragraph 44).
Ogi teaches fluorescence emission is the well-known method for analysis (paragraph 2). Fluorescence is a type of luminescence.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have fluorescence as the analysis type for the purposes of using the conventionally applied analysis technique to analyzes cells in sample (paragraph 2).
Regarding claim 9, Ogi teaches wherein the wavelength of the electromagnetic radiation emitted by the samples is used as a further input for determining the visual properties of the cells (paragraph 72). The color of each matrix display cell is based on classification. The classification of the object is based on the emitted light of the sample that is detected by the detector see Figure 1a. Therefore, the classification (i.e. color of the cell) is a function of emitted light.
Regarding claims 5, 10, 11 and 12, Ogi is silent with respect to wherein the color of each cell is selected so that the color corresponds to the color of the sample as perceived by the human eye, selected to be the complementary color, the color is within 20nm from the emitted wavelength of light from the sample, the cell has a transparency
 Ogi teaches a gray scale. 
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).
The limitations of 5, 10, 11, and 12 are merely an ornamental limitation with respect to what color the display of the information is. There is no function to this color beyond looks and what is appealing to the human eye. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the color of each cell match the color of the sample for the purposes of providing the user with accurate color measurements.
Regarding claim 14, Ogi is silent with respect to wherein the measurement values are used for creating a video file illustrating the change of the measurement values between consecutive measurements.
The examiner takes official notice it is well known to analyze a sample over a period of time and create  video file of the sample change over time.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the measurement values are used for creating a video file illustrating the change of the measurement values between consecutive measurements for the purposes of increasing the accuracy of measurements by determining the change in the sample over time and visually representing the change.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogi as applied to claim 1 above, and further in view of Zimenkov et al. 2008/0191149.
Regarding claim 2, Ogi is silent with respect to wherein in the measurement step absorbance values of the samples are measured.
Zimenkov teaches absorbance measurements (paragraph 48 and 65). Specifically, paragraph 65 teaches using absorbance measurements as an alternative to fluorescence measurements.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have absorbance measurement for the purposes of increasing the flexibility of the system by allowing the system to be capable of various measurement modalities (paragraph 65).
Regarding claim 3, Ogi teaches a set wavelength falling within the wavelength range of 380 nm-750 nm (paragraph 43; white light is the range of 380nm to 750nm).
Zimenkov teaches the method comprises the step of illuminating the samples using electromagnetic radiation having a bandwidth of at most 20 nm (35).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have illuminating the samples using electromagnetic radiation having a bandwidth of at most 20 nm for the purposes of increasing the accuracy of measurement by only exciting specific samples and reducing the amount of background noise by using a broadband light source.
Regarding claims 4, Ogi teaches wherein the set wavelength is used as a further input for determining the visual properties of the cells (paragraph 72). The color of each matrix display cell is based on classification. The classification of the object is based on the illumination light of the sample. Therefore, the classification (i.e. color of the cell) is a function of excitation light.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogi as applied to claim 1 above, and further in view of Kaseniit et al. Us Pub. No. 2017/0298436.
Regarding claim 8, Ogi is silent with respect to wherein polymerase chain reaction of the samples is monitored.
Ogi teaches fluorescence measurements (paragraph 2).
Kaseniit teaches PCR for DNA analysis using fluorescence intensity traces and visualizing the results (paragraph 16, 28, and 35).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have polymerase chain reaction of the samples is monitored for the purposes of easily visualizing the results of a PCR analysis of DNA increasing the ease of use for the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawn Decenzo/           Primary Examiner, Art Unit 2877